Case 3:17-cv-00601-MHL Document 124-9 Filed 06/06/19 Page 1 of 2 PageID# 2204




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION


  ROBERT DAVID STEELE,

                                    Plaintiff,             17-CV-0060I-MHL


                   -against-                            LOCAL RULE 83.I(M)
                                                           CERTIFICATION

                                                                                    D)r^sOEOV
  JASON GOODMAN,

                                  Defendant.                                                       6i!U19

                                                                                    CLERK,       DISTRICT COURT
                          LOCAL RUI-E 83.UMI CERTIFICATION                                 RICHMOND. VA

                               WITH CERTIFICATE OF SERVICE




 1.     GHOST WRITING CERTIFICATION. I(the undersigned) declare under penalty

 of perjury that: NO ATTORNEY HAS PREPARED,OR ASSISTED IN THE
 PREPARTION OF THE FRCP RULE 15(d)SUPPLEMENT.


 I hereby attest that the foregoing is true and accurate under the penalties of pequry on this
 day of June, 2019.


                                                                         Pro Se D. George Sweigert

                                                                  D.GEORGE SWEIGERT,C/O
                                                                                      P.O. BOX 152
                                                                                  MESA,AZ 85211
                                                                   Spoliation-notice@niailbox.org
Case 3:17-cv-00601-MHL Document 124-9 Filed 06/06/19 Page 2 of 2 PageID# 2205




It is hereby certified that the accompanying materials have been placed in the U.S. Postal Service

with First Class mail postage affixed and addressed to the following parties:


 Clerk of the Court                Jason Goodman                     Susan Homes,
 U.S. District Court               252 7th Avenue                    aka Susan A. Lutzke
 701 E. Broad St.                  Suite 6-S                        2608 Leisure Drive
 Richmond, VA 23219                New York,NY 10001                Apt. B
                                                                    Fort Collins, CO 80525




                                                                                             4
I hereby attest that the foregoing is true and accurate under the penalties of peijury on this


 day of June, 2019.




                                                                  D. GEORGE SWEIGERT,C/O
                                                                                     P.O. BOX 152
                                                                                  MESA,AZ 85211
